DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16, 17, 43 and 49-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a product of nature) without significantly more. The claims recite a composition comprising a) at least two bacteriophage selected from the group consisting of (i) a bacteriophage having a genome sequence having at least about 95% sequence identity to the genome sequence of p0031; (ii) a bacteriophage having a genome sequence having at least about 95% sequence identity to the genome sequence of p0032; (iii) a bacteriophage having a genome sequence having at least about 95% sequence identity to the genome sequence of p0033; (iv) a bacteriophage having a genome sequence having at least about 95% sequence identity to the genome sequence of p0034; and (v) a bacteriophage having a genome sequence having at least about 95% sequence identity to the genome sequence of p0045; and (b) 
Claim 16 recites an additional element, a buffering agent, which can also be naturally occurring (e.g., bicarbonate or carbonic acid).  However, this additional element fails to integrate the judicial exception into a practical application and does not add a meaningful limitation to the claimed bacteriophages.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As for the combination of bacteriophages (e.g., at least two, at least three, and at least four), there is no indication in the specification that the mixture of bacteriophages has any characteristics that are different from the naturally occurring bacteriophages.  There is no difference in function (each bacteriophage infects the same bacterial host it always infected).  There is no difference in structure (the mere combination of naturally occurring bacteriophages together as a composition does not change the structure of the bacteriophages in the composition), and there is no difference in other properties of the bacteriophages.  Accordingly, the claims are directed to a judicial exception.  Because the claims do not include any additional features that could add significantly more to the exception, the claim does not qualify as eligible subject matter under 35 U.S.C. § 101.
Response to Arguments
In the reply dated January 5, 2021, applicant argues that the specification demonstrates that the combination of the bacteriophage has markedly different characteristics than naturally occurring bacteriophage.  In particular, each bacteriophage p0031, p0032, p0033 and p0034 can clear 37%, 27%, 43% and 31%, respectively, of Gram negative Washington E. coli strains evaluated while the cocktail comprising all four of the bacteriophages partially or completely inhibited 58%.  Applicant concludes that the cocktail comprising all four of the bacteriophages showed a markedly different characteristic (improved clearing) when compared to the individual bacteriophages.  Applicant’s arguments have been considered and are not found persuasive. 
Applicant has not demonstrated that the higher clearing is not due to an additive effect of each bacteriophage killing its natural host.  Further, there is no evidence that the bacteriophages are acting synergistically or that one bacteriophage has an effect on another bacteriophage that results in the higher clearing rate for the cocktail composition.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 26, 32, 39, 43, 49-51 and 54-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.
The claim is drawn to, inter alia, a bacteriophage comprising a genome have at least about 95% sequence identity to the genome of any one of p0031, p0032, p0033, p0034 and p0045.
	The written description rejection is made because the claims are interpreted as being drawn to a genus of bacteriophages recited as having “at least about 95% sequence identity” to the genome of any one of p0031, p0032, p0033, p0034 and p0045.  The applicable standard for the written description 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what 
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of bacteriophages that have "at least about 95% sequence identity” to the genome of any one of p0031, p0032, p0033, p0034 and p0045.  Given that the specification has only described the structure and function of SEQ ID NOs:1-5, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.
Response to Arguments
In the reply dated January 5, 2021, applicant argues that the specification explicitly describes a bacteriophage that “comprises a genome sequence having at least about 95% sequence identity to a genome sequence selected from the group consisting of SEQ ID NOs:1-5”.  Applicant’s arguments have been fully considered and not found persuasive. 
Neither the specification nor the claims indicate which portions of SEQ ID NOs:1-5 are essential to retain phage function (e.g., targeting its host) or which portions of SEQ ID NOs:1-5 can be modified or altered and still retain the ability to be a functional bacteriophage and target its host.  
	Applicant next argues that bacteriophages are well understood and characterized and that one of ordinary skill in the art could use common molecular biology techniques such as codon optimization to modify or alter the bacteriophage genomes.  Applicant’s arguments have been considered and are not found persuasive. 
	It is noted that the claims are not limited to bacteriophage variants made solely by codon optimization.  The claims encompass any bacteriophage variant made by any means.  Nonetheless, while one would be able to construct bacteriophage variants comprising a genome that is at least 95% identical to any one of SEQ ID NOs: 1-5 and test them for their ability to target its host and function normally as a bacteriophage, this process of guesswork does not put one in possession of the genus of claimed bacteriophages.
While the independent claims do not recite that the host is E. coli, the variant bacteriophages must still be functioning bacteriophages (e.g., have the 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648